DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (2016/0036073).
Kim et al disclose a humidifier (200) for a fuel cell (10), wherein the humidifier exchanges moisture between the supply air from a compressor (30) and air supply line (31) coupled to a first side of the membrane module, and exhaust air discharged from the fuel cell (133). The device further comprises a membrane module (110), first and second manifolds ((120) and (130)), the housing main body (113), exhaust gas inlet and outlet ((121) and (133)). The first and second mainfolds connected to a first and second side of the membrane module form a first inlet for introducing or injecting the discharged gas from the stack into the module, and second outlet for discharging humidified air (first and second caps, coupled to first and second sides of the module as instantly claimed [0068]). The membrane comprises a first region comprising the supply air flow including the first cap, and a second region including the second cap, exhaust gas flow, and a bypass line 150 with a check valve 155, the shut the flow or air between the second manifold and supply line and the first manifold and exhaust outlets as required by the instant claims 1 and 3:



    PNG
    media_image1.png
    331
    533
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    305
    586
    media_image2.png
    Greyscale

The valve is opened and closed by the pressure of the air ([0077]; instant claim 2). 


Allowable Subject Matter
Claims 4-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fail to fairly teach or suggest to one of ordinary skill in the art prior to the effective filing date of the instant application to prepare a fuel cell and humidifier as instantly claimed, wherein the first valve include a cylinder and piston, and/or a second valve provided to further open and close the flow path of the exhaust into the humidifier wherein the second valve may be opened and closed by a pressure of the exhaust hydrogen gas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337.  The examiner can normally be reached on Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA C. WALKE/              Primary Examiner, Art Unit 1722